Citation Nr: 1728945	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-03 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period of April 14, 2009 through October 9, 2012 (excluding periods when a temporary total rating was in effect). 

2.  Entitlement to a rating in excess of 70 percent for PTSD for the period of October 9, 2012 through June 30, 2015.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States (VFW)




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June to August 1999 and May 2001 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran appeared at an April 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was recently before the Board in March 2015, when it was remanded for further development. 


FINDINGS OF FACT

1.  Prior to June 30, 2015, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas.

2.  The evidence establishes that the Veteran's service connected disability did not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, and no higher, for PTSD for the period of April 14, 2009 through October 9, 2012, have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD for the period of October 9, 2012 through June 30, 2015, have not been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for PTSD arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in December 2012.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. Additionally, several VA examinations were scheduled in connection with the current claim.  

Thereby, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in March 2015.  The purpose of the remand was to schedule the Veteran for a VA examination and to obtain outstanding treatment records.  Upon remand, the Veteran underwent a VA PTSD examination in June 2015 and outstanding VA treatment records were obtained.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his PTSD as well as his employability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the VFW.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  


V. Legal Criteria for PTSD

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

The record contains Global Assessment of Functioning (GAF) scores assigned by mental health professionals who have evaluated the Veteran.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although the DSM-5 no longer uses the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Therefore, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  As such, in evaluating the severity of mental disorders, the disability rating is to be based on all of the evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016) (emphasis added). 

A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends.).  A GAF score of 11 to 20 reflects some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  See DSM-IV.
 
VI. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

PTSD

The Veteran is in receipt of service connection for PTSD evaluated as 30 percent disabling beginning April 14, 2009 through October 9, 2012 (excluding periods when a temporary total rating was in effect), 70 percent beginning October 9, 2012 through June 30, 2015, and 100 percent thereafter.  The record reflects that the Veteran's depression and alcohol abuse are secondary to his PTSD.  The Veteran contends that his PTSD has consistently warranted total occupational and social impairment. 



Period of April 14, 2009-October 9, 2012

A March 2010 psychiatry service assessment stated that the Veteran's chief complaint was memories of Iraq, anxiety, and depression.  The Veteran stated that he was having panic attacks (specifically when driving), trouble falling asleep, but was doing well on his medication.  The Veteran endorsed good sleep habits (sleeping 8-9 hours a night) and found that his thought process had become better on medication.  The Veteran stated that he has memory problems, struggles concentrating, and violent outbursts.   He stated that he believes that his symptoms are worsening.  Although the Veteran lived with family members, he expressed a strained relationship with his father.  He also noted that although he has some friends, he does not spend a lot of time socializing.  During the assessment, the Veteran denied hallucinations and delusional thinking.  The Veteran stated that he has had thoughts of suicidal and homicidal ideations, but no intent or plan to carry them out.  The physician stated that the Veteran is dealing with PTSD symptoms, anxiety/panic, depression, guilt, lack of motivation, memories, flashbacks, and complicated thoughts.  The Veteran acknowledged that he has issues with staying motivated.

In a May 2010 treatment note, the Veteran reported "destroy[ing]" his kitchen and throwing items after abusing alcohol.  He was characterized as a potential for self-harm, although he denied suicidal ideations.  In a June 2010 VA treatment note, the Veteran expressed homicidal and violent thoughts as well as irritability.  He also stated that he has continued difficulties establishing sleep patterns and reported racing thoughts and anxiety.

In July 2010, the Veteran was admitted to a voluntary VA PTSD program. Upon discharge, the Veteran was not felt to be a danger to himself or anyone else as he did not voice any suicidal or homicidal ideations while admitted.  The Veteran received a temporary total disability rating from July 19, 2010 to August 31, 2010 as a result of his admittance to this program.

In October 2010, the Veteran against admitted himself to the same voluntary PTSD program.  Upon discharge the Veteran was not believed to be a danger to himself or anyone else.  Again, he Veteran received a temporary total disability rating from October 22, 2010 to December 31, 2010 as a result of his admittance to this program.  

In the Veteran's November 2010 application for disability benefits from the Social Security Administration (SSA), the Veteran stated that he needs assistance remembering to take his medications, has trouble sleeping due to nightmares, becomes frustrated and loses concentration when trying to cook, has difficulty mentally wanting to perform household and outdoor chores, has flashbacks, becomes uneasy in large groups of people, has problems with short term memory, and does not engage in hobbies very often due to feelings of depression and anxiety.  The Veteran reported that his spouse performs nearly all of the necessary cooking, housework, and other chores. 

In January 2011, the Veteran was given a GAF score of 49, reflecting serious symptoms or serious impairment in social, occupational, or school functioning.  An April 2011 VA treatment note stated that the Veteran was doing fairly well in school but continued to struggle with trauma issues and recovery.  The Veteran was not considered to be actively suicidal.  However, it was noted that the Veteran had not returned to a productive level of functioning. 

In June 2011, the Veteran had a psychiatric medication appointment and arrived groomed and dressed in clean, casual clothing.  The Veteran was noted to be alert and cooperative with no nervous actions.  The physician stated that the Veteran's mood and affect was pleasant and positive, had an intact memory, and fair judgment.  The Veteran denied suicidal or homicidal ideations and any recent panic attacks.  Furthermore, there were no signs of psychosis or delusional thoughts.  The Veteran reported improvement in mood, but increased fatigue. 

The Veteran's September 2011 treatment note states that his thoughts of death and suicide have improved over the last couple of weeks as they are less frequent and of a shorter duration.  The Veteran expressed that he still has memory issues.  However, the Veteran stated that he enjoys golfing with his brother.  The Veteran noted that at times he feels overwhelmed but that negative thoughts are fewer and easier to dismiss.  The physician discussed with the Veteran the connection of stress triggering negative thoughts and thoughts of war. 

In November 2011, the Veteran was noted to be "the most positive he has reported in a very long time."  Conversely, at his January 2012 VA appointment, the Veteran expressed social isolation, anger management problems, flashbacks, and feelings of sadness, discontent, anger, and/or displeasure.  However, the Veteran statement that there is a big, positive difference from how he was doing previously up until this point.  The Veteran expressed stress over his family situation but otherwise has not had any death thoughts in a while. 

In March 2012, the Veteran endorsed hopeless feelings and thoughts of suicide.  He stated that his biggest problems are a lack of motivation, depression, and lack of energy.  In May 2012, the Veteran stated that he thinks about the war, death, and has no motivation to do anything.  The Veteran was determined to be a mild suicide risk. 

In July 2012, the Veteran spent two weeks in a VA PTSD program.  During his stay at the PTSD facility, the Veteran participated in all ward group and individual therapy sessions including anger management, group and individual sessions, moving relaxation techniques, and nutritional education.  The Veteran was given a GAF score of 48 during his stay and a score of 50 upon discharge, indicating serious symptoms. 

The Board finds that prior to October 9, 2012, the Veteran's PTSD and related symptoms (suicidal ideation, near-continuous panic or depression affecting his ability to function independently, flattened affect, panic attacks, memory impairment, disturbances of motivation and mood, inability to establish and maintain effective relationships) most closely resemble a 70 percent rating.  A higher rating is not warranted as the evidence of record does not reflect that the Veteran's PTSD manifested in total occupational and social impairment during this period.


Period of October 9, 2012-June 30, 2015

In October 2012, the Veteran underwent a VA PTSD examination.  The examination report stated that the Veteran experienced the following PTSD symptoms: depressed mood, anxiety, chronic sleep impairment, flattened affect, intrusive recollections, nightmares, hyperarousal symptoms, and avoidance behavior.  Additionally, the Veteran experienced markedly diminished interest or participation in activities, irritability or outbursts of anger, and difficulty concentrating.

The report also noted that the Veteran's diagnosed alcohol abuse is characterized by misuse of alcohol leading to significant interpersonal and health consequences.  Furthermore, the Veteran's diagnosed depressive disorder results in depressed mood, apathy, and anhedonia.  The examiner opined that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

At the VA examination the Veteran stated that he has a depressed and anxious mood, experiences chronic suicidal thoughts and thoughts about harming others, feels enormous guilt, has trouble sleeping, and perceives himself as dependent on medication to calm down.  Although the Veteran stated that he only sleeps between three to six hours of sleep a night, he explained that he occasionally sleeps 12-13 hours at night.  The Veteran also noted that he does not have any energy to do anything.

The Veteran admitted to hearing whispering and smelling odors that remind him of his deployment.  He admitted to chronic thoughts of death, but denied any plan or intent.  The Veteran reported thoughts of expecting to get into fights or conflicts with others, but denied any plan or intent to harm others.  The examiner attributed the Veteran's cognitive inefficiencies to the Veteran's psychiatric and substance abuse diagnoses.  The examiner noted that the Veteran's thought process was logical and his judgment and insight were fair.

In a March 2014 VA psychiatry note, the Veteran stated that he is "really struggling" and does not care about anything.  The Veteran was enrolled in school but stopped going due to a lack of interest.  Although the Veteran denied suicidal thoughts, he admitted to having frequent thoughts about death in general.  When asked about medication compliance, the Veteran stated that he forgets to take it.  The Veteran repeatedly stated that he felt numb and that this is affecting his relationships with others. 

In April 2014, the Veteran stated that he had a good week and has had less negative thoughts, allowing him to get more accomplished.  In May 2014, the Veteran reported that his mood was the same as previously; he still felt fairly depressed, lacked motivation, and experienced new symptoms of increased irritability.  The Veteran denied suicidal and/or homicidal ideations, demonstrated a reasonable insight and judgment, and displayed a coherent, logical, and sequential thought process. 

In May 2014, the Veteran stated that he continues to struggle with anger, irritability, numbness, lack of motivation, avoidance, and isolation.  He stated that he got into a conflict with his brother's friend and is now "feeling more afraid of [his] anger."  In June 2014, the Veteran reported that he has continued obtrusive, rumination thoughts of his military experiences, death, and dying.  Although he has suicidal thoughts continuously, the Veteran is able to avoid the thoughts transitioning into intent or plan.  The Veteran again stated that he struggles with motivation and states that he knows what to do and has good intentions, but fails to follow through. 

At a July 2014 VA psychiatry appointment, the Veteran denied suicidal/homicidal ideations.  He was dressed in clean, casual clothing, was alert and cooperative, and made good eye contact.  The physician noted that the Veteran had a normal tone, volume, rate, and latency of speech and his insight and judgment was fair.  The Veteran was coherent, logical, sequential, and goal directed and no signs of psychosis or delusional thoughts were noted.  The Veteran denied mood swings or panic attacks.  Later in the month the Veteran had another psychiatry appointment where he stated that he continues to struggle with numbness, avoidance, and isolation.  In August 2014 the Veteran stated that he continues to feel numb, has no motivation, and has a sense of hopelessness about things getting better.

In September 2014, the Veteran expressed willingness and motivation to make changes for himself.  He stated that he was making small plans for change in the hopes of making change possible for him.  In February 2015, the Veteran's VA treatment records note an elevated risk (mild) of self-directed violence.

The Board finds that a rating in excess of 70 percent, beginning October 9, 2012 through June 30, 2015, is not warranted.  The Veteran's treatment records demonstrate that the Veteran's PTSD most closely resembles the criteria for a 70 percent rating.  The Board recognizes that the Veteran did experience occupational and social impairment with deficiencies in most areas due to suicidal ideation, near-continuous panic or depression affecting his ability to function independently, impaired impulse control, and the inability to establish and maintain effective relationships. 

The evidence of record does not demonstrate that the Veteran experienced total occupational and social impairment warranting a 100 percent rating.  Specifically, the Veteran did not experience or demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or gross impairment in thought processes or communication.  

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD. 

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for PTSD.  Hence, referral for consideration of an extraschedular rating for either period of time discussed above is not warranted. 


TDIU

As an initial matter, the Veteran is in receipt of service connection for PTSD evaluated as 100 percent with an effective date of June 30, 2015.  

The United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not necessarily render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  In the present case, the Veteran is in recent of a 100 percent schedular rating for PTSD and has no other separately rated disabilities.   Therefore, the present matter is distinguishable from the issue in Bradley.  As such, in light of the Court's holding in Bradley, a TDIU claim has been rendered moot by the Veteran's 100 percent schedular rating for PTSD.

Therefore, the remaining issue on appeal is entitlement to a TDIU prior to June 30, 2015.  The Board finds that the Veteran's service connected PTSD, prior to June 30, 2015, did not preclude him from securing or following a substantially gainful occupation. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  

The Veteran asserts that he is unemployable as a direct result of his PTSD.  Specifically, the Veteran contends that he is mainly unable to obtain or maintain employment due to his avoidance, isolation, and intrusive thoughts.   In April 2014, the Veteran testified at his Board hearing that regardless of whether employment is sedentary or physical, his mental impairment does not allow him to function in any kind of structured environment.

Most recently, the Veteran has worked two different jobs in the retail industry, one interacting with customers and another involving independent work.  However, the Veteran stated at his April 2014 Board hearing that even though he worked in an independent retail position, his constant negative thoughts interrupted his concentration and focus and caused his production to significantly decline.  Conversely, while working in a retail setting and interacting with people, the Veteran was only able to do this job for approximately 30 days because he could not mentally handle being around people.  Additionally, the Veteran worked as an armed security guard from May 2007 until February 2009.  

Although the Veteran's Social Security records indicate that he stopped working in November 2010, evidence in the record indicates that the Veteran worked as recently as March 2012.  The Veteran attempted vocational rehabilitation but was unsuccessful in finishing the program.

The Veteran received a high school diploma but "flunked out twice" from college.  At his April 2014 Board hearing, the Veteran stated that he has tried to go to school but does not possess the requisite concentration to continue with his classes.

In October 2012, the Veteran underwent a VA PTSD examination.  Significantly, the examiner opined that the Veteran is not unemployable due solely to his psychiatric condition.

In April 2013, a VA opinion regarding the Veteran's employability was provided.  The examiner opined, citing the October 2012 VA examination, that there is no evidence to support the conclusion that the Veteran is totally unemployable.  The examiner explained that the Veteran is likely to be able to hold some form of sedentary or solitary work and would likely experience significant therapeutic effects from such work including increased self-efficacy, social contact/support, increased goal setting/accomplishment, and behavioral activation/exposure.  The examiner recognized that while the Veteran's PTSD symptoms might provide a challenge to employment, they should "in no way be considered a total impairment to employment."  

The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thereby, based on the VA medical opinions (which have greater probative value than the subjective statements by the Veteran), the Board finds that prior to June 30, 2015, the Veteran was employable and entitlement to a TDIU for that period is not warranted. 


ORDER

Entitlement to a rating no higher than 70 percent for PTSD for the period of April 14, 2009 through October 9, 2012 is granted.

Entitlement to a rating in excess of 70 percent for PTSD for the period of October 9, 2012 through June 30, 2015 is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


